DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 2/3/22 is acknowledged.  The traversal is on the ground(s) that unity of invention is present.  This is not found persuasive because this restriction was based upon US practice, rather than 371 practice.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-18, 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors. It is requested that applicant rewrite these claims to clearly disclose and describe the apparatus. It is not clear if applicant is attempting to claim the structure of Figure 4-5, or not.
Claim 19 recites “tortilla-like food”. It is not clear what types of food would be considered “tortilla-like”.
Claim 19 recites “cage-like structure”. It is not clear what types of structure would be considered “cage-like”.
Claim 19 recites “spaced apart walls defining an area between said walls for holding such food”. It is not clear if food is placed within the cage, or whether the food is simply placed next to the cage. It is not clear what structure and elements are being claimed.
Claim 19 recites “adjacent a first one of said walls an assembly of heating resistance wire and thermal diffusing means”. It is not clear if the wire and diffuser should be within the cage, or simply near it.
Claim 20 recites “a second assembly… adjacent a second wall”. It is not clear if the second assembly should be within the cage, or simply near it. It further is not clear if the cage contains one or two separate wire and diffuser assemblies.
Claim 21 recites “it”. It is not clear what “it” is.
Claim 21 recites a distance “less than the distance necessary for heating said food”. It is not clear what distance this should be.
Claim 23 recites “like assemblies”. It is not clear what this is.
Claim 23 recites “to define adjacent compartments of heating modules”. Parent claim 1 recites “a heating module compartment”. It is not clear how many “modules” or “compartments” are being claimed. It is not clear what structure and elements are being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Younger [Pat. No. 4,745,855].
Younger teaches a heating module comprising a cage-like structure with spaced-apart walls (Figure 2-6, #4, 9-10), a heating assembly including heating resistance wire and thermal diffusing means (Figure 2-6, #7, 12a-b), a pair of slots or toasting stations for holding food items between three heating modules (Figure 8, #4A-C), the distance between heating modules being greater than a food thickness but less than a toasting distance (Figure 8), the diffusing means including a mica board/former and diffuser/sheet (column 1, line 68; column 2, line 23), and the middle heating module 
Phrases such as “for heating tortilla-like food” are merely preferred methods of using the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792